  Case 3:18-cv-02036-E Document 98 Filed 05/18/21                    Page 1 of 1 PageID 2820



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C,                          §
                                                     §
                  Plaintiff,                         §
                                                     §               CIVIL ACTION NO.
 VS.                                                 §
                                                     §               3:18-cv-02036-E
ADT LLC,                                             §
                  Defendants.                        §


                          ORDER OF PARTIAL SEQUESTRATION

       It is ORDERED that the jury in the above styled and numbered cause be sequestered

from the time they report to the jury room each day until released by the court at the end of each

day. This partial sequestration will continue until a verdict is reached and the jury is formally

discharged by the court or until further order of the court.

           Pursuant to this order, while the jury is kept together and not allowed to separate, the

 reasonable cost of meals incurred by the jury during court recesses will be paid by the clerk of

 court in compliance with juror fee regulations issued by the Judicial Conference of the United

 States.


       SO ORDERED,

       May 18, 2021



                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE
                                                     NORTHERN DISTRICT OF TEXAS
